C. A. 9th Cir. Cer-tiorari in No. 94-1664 granted limited to Question 1 presented by the petition. Motion of petitioner in No. 94-8842 for leave to proceed in forma pawperis granted. Certiorari in No. 94-8842 granted limited to Question 4 presented by the petition. Cases consolidated and a total of one hour allotted for oral argument. Briefs of petitioners are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, November 9, 1995. Brief of respondent is .to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, December 8, 1995. Reply briefs, if any, are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, December 28, 1995. This Court’s Rule 29.2 does not apply. Reported below: 34 F. 3d 1416.